PER CURIAM.
*64Lester L. Eggemeyer ("Husband") appeals from the judgment of the Circuit Court of St. Charles County dissolving his marriage to Mary C. Eggemeyer ("Wife"). Husband asserts six points on appeal. Husband argues the trial court erred in entering Wife's proposed judgment without modification, finding Husband squandered or secreted marital retirement assets, failing to properly value the parties' marital assets, awarding Wife her marital retirement funds in the form of a cash judgment without considering tax consequences, awarding Wife $1,000 in modifiable maintenance, and ordering Husband to pay $20,000 of Wife's attorney's fees. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2016).